Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Office Action is in response to applicant’s amendment filed on January 18, 2022, under which claims 1-2, 7-10, 15-18, and 23-33 are pending and under consideration.

Response to Arguments
	Applicant’s amendments have overcome the previous § 102 and § 103 rejections. Therefore, these rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made based on newly-cited references Wang and Simha as set forth below. 
Applicant’s arguments with respect to the previous § 102 rejection over Tavanaei have been considered but are moot because the independent claims are rejected over Tavanaei in combination with other references. Similarly, applicant’s arguments with respect to the previous § 103 rejections are moot because the features argued as distinguishing over the previously applied references (“pruning is performed iteratively…”) are accounted for by new references Wang and Simha.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low weighting factor” in claims 25, 28 and 31 is a relative term which renders the claim indefinite. The term “low weighting factor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, this term has been interpreted to cover a weighting factor that is lower than a weighting factor of another vector by any amount.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 8-9, 16-17, 24-26, 28-29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tavanaei et al., “Bio-Inspired Spiking Convolutional neural Network Using Layer-Wise Sparse Coding and STDP Learning,” arXiv:1611.01421v2 [cs.CV] 2 Nov 2017 (“Tavanaei”) in view of Burges, “Simplified support vector decision rules,” International Conference on Machine Learning (pp. 71--77) (1996), Tang et al., “Multiclass Reduced-Set Support Vector Machines,” Proceedings of the 23rd International Conference on Machine Learning, Pittsburgh, PA, USA, 2006 (“Tang”), Wang et al., “Comparison of SVM and LS-SVM for Regression,” 2005 International Conference on Neural Networks and Brain, 2005, pp. 279-283 (“Wang”), and Simha (US 2016/0019566 A1).
As to claim 1, Tavanaei teaches a system comprising:
an interface to obtain a first set of sensor data; [Abstract, paragraph 2: “MNIST digit dataset using clean and noisy images.” § 3: “The MNIST dataset containing normalized handwritten digits was used in the experiments.” As shown in FIGS. 2, Tavanaei teaches input images in the form of grayscale images. As noted above, the MNIST images are of handwritten characters; thus, they have been converted to digital form by a sensor, and are regarded as sensor data. § 3.2 teaches “60K training and 10K testing samples was used.” The training samples can be regarded as the “first set of sensor data.” With respect to the limitation of “interface,” it is implicitly disclosed that the computer of Tavanaei has some interface through which the dataset is input.]  
a memory to store executable computer program instructions; [Since Tavanaei teaches machine learning (see title and abstract) and complex datasets and operations that require a computer, Tavanaei implicitly discloses that its method is performed on a computer with a memory storing a computer program implementing the model’s training and testing.] and
processing circuitry configured by the computer program instructions to: [It is implicitly disclosed that the computer of Tavanaei has processing circuitry to perform the disclosed method, which includes neural network computation and operation of a classifier.]
encode the first set of sensor data as a first frequency of spikes to create a first set of encoded sensor data; [§ 2.2 (“Convolution”), paragraph 1: “The input image is represented by spike trains whose rates are determined by the normalized gray scale pixel intensities in the range (0, 1). The image is presented to the network for T = 20 ms divided into 1 ms time steps.” See also § 3.2, paragraph 1: “spike trains with rate of pixel intensity divided by 255 to obtain normalized intensities in the range (0, 1) for each of T = 20 time steps”; and paragraph 2: “Pixel intensity codes a neuron’s (one out of 144) spike rate. The maximum intensity (white) denotes 19 spikes and the minimum intensity (black) denotes 0 spikes emitted from the LIF neurons in the pooled feature maps” (which is a further encoding operation). The output of the above-mentioned neurons, which are part of the convolution stage shown in FIG. 2, constitute a first set of encoded sensor data.] 
extract one or more feature sets from the first set of encoded sensor data using a spiking neural network (SNN); [§ 2.4 (“Feature Discovery Layer”): The spike trains emitted from the pooling layer carry diverse visual features of the image distributed across the D feature maps. The feature discovery layer processes these features to recognize and discover more complex features.” These more complex features, which correspond to the “feature sets” of the instant claim, are also referred to as “H attributes” in § 2.4.4 and in § 2.5, paragraph 1. As shown in FIG. 2, the feature discovery layer acts on spike trains generated from earlier layers.]
create a support vector machine (SVM) for the sensor data using the feature sets; [FIG. 2, showing a “classifier” at the end of the model. This classifier is specifically an SVM, as disclosed in § 2.2: “The samples with H attributes obtained by the feature discovery layer are used for training the classifier. In this investigation, we use support vector machine (SVM) classifiers to show the network ability in extracting independent and prominent features.”] 
encode a second set of sensor data as a second frequency of spikes to create a second set of encoded sensor data, the second set of sensor data being different than the first set of sensor data; [§ 3.2 teaches “60K training and 10K testing samples was used.” The testing samples can be regarded as the “second set of sensor data.” With respect to the “encode” operation, § 2.2 and § 3.2 (parts quoted above) teaches spike rate encoding of image data, which are performed in the convolution and also pooling layers. This spike rate encoding applies to both the training and testing set, because the spike rate encoding is a functionality of the convolution and pooling layers of the Spiking CNN architecture of FIG. 2. Additionally, the feature discovery layer includes LIF (leaky integrate and fire) neurons (§ 2.4, paragraph 1: “The units in this layer are LIF neurons… A neuron fires if its membrane potential reaches the θh and its firing probability is greater than the θp”), which also encodes a spike train with a frequency as shown in equation 7. With respect to “second set of encoded sensor data,” this limitation is met by, for example, the output of the feature discovery layer. The output of the feature discovery layer is created from the spike trains of the earlier layers, as described above. For further details, see § 2.4.4: “Thus, an image can be recoded to a vector with H attributes. The vector attributes are measured as neural activities of the feature discovery layer. The neural activity can be specified as neuron’s membrane potential or emitted spike train. In this paper, we use accumulated membrane potential that is obtained by integrating the net input of neuron over T = 20 time steps.” The limitation of “a second set of encoded sensor data” can also be satisfied by the spike train outputs of the earlier (convolution/pooling) layers. The Examiner notes that the instant claim does not exclude use of an SNN to generate the “second set of encoded sensor data,” particularly considering that applicant’s as-filed specification teaches that the SNN generates encoded data (specification, paragraph [0025]: “The computing hardware 105 is arranged to extract a feature set from the sensor data 120 using the SNN 125. In an example, the feature set is a frequency of spikes from output neurons of the SNN.”).]   
classify the second set of sensor data using the SVM on the second set of encoded sensor data. [§ 3.4, paragraph 1: “The visual features obtained from the feature discovery layer were applied to the SVM classifiers with four different kernel functions: linear, polynomial (degree=2 and 3) and radial basis function. Since all the SVMs showed close accuracy rates, we averaged over the SVM classifiers.”]
Tavanaei does not explicitly teach the following limitations, which pertain to details of the SVM or its creation:
wherein the SVM is a reduced set vector SVM that uses eigenvectors, derived from support vectors, in place of the support vectors, wherein the SVM is a multiclass SVM, and wherein, to create the SVM, the processing circuitry: 
creates SVM solutions for binary classifications of a set of possible classifications, a binary classification separating input into one of two classes; 
combines reduced set vectors for all SVM solutions for binary classifications into a single joint list by pruning a plurality of selected vectors, wherein the pruning is performed iteratively until a performance metric is reached, wherein the performance metric is a ratio of detection to false positive, or a time-to-classification; and 
retrains all binary SVM solutions using the joint list.

Burges, in an analogous art, teaches the limitations of “wherein the SVM is a reduced set vector SVM that uses eigenvectors, derived from support vectors, in place of the support vectors.” Burges generally relates to support vector machine techniques (see title and abstract) for artificial intelligence. Therefore, Burges is analogous for being in same field of endeavor as the claimed invention. Burges teaches a method that “computes an approximation to the decision rule in terms of a reduced set of vectors” (abstract). This method is commonly known as the “Burges’ reduced set method” (BRSM), which is described in the instant application’s specification in connection with the limitation in question. 
In particular, Burges teaches “wherein the SVM is a reduced set vector SVM that uses eigenvectors, derived from support vectors, in place of the support vectors.” [§ 2 (“The reduced set”) introduces the reduced set as {γa; za}, a = 1,…, Nz (third page, left column, top paragraph). In particular, § 3.1 teaches that for an exemplary formulation using symmetric tensor Sµν of equation 10, “the za are chosen to be the first Nz eigenvectors of S, where the eigenvectors are ordered by absolute size of their eigenvalues” (third page, right column, text below near equation 14).  Note that the eigenvectors are “eigenvectors of S whose eigenvalue λ = γz2 has the largest absolute size” (third page, right column, text below equation 12) and are therefore derived from the support vectors.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tavanaei with the teachings of Burges by modifying the SVM of Tavanaei such that “the SVM is a reduced set vector SVM that uses eigenvectors, derived from support vectors, in place of the support vectors.” The motivation would have been to decrease the computational complexity of the SVM, particularly in manner that allows the generalization performance and complexity trade-off to be controlled, as suggested by Burges (see Burges, abstract: “…can decrease the computational complexity of the decision rule by a factor of ten, with no loss in generalization performance, making the SVM test speed competitive with that of other methods” and “…allows the generalization performance / complexity trade-off to be directly controlled”)
Tang, in an analogous art, teaches the following limitations: 
wherein the SVM is a multiclass SVM, and wherein, to create the SVM, the processing circuitry: 
creates SVM solutions for binary classifications of a set of possible classifications, a binary classification separating input into one of two classes; 
combines reduced set vectors for all SVM solutions for binary classifications into a single joint list by pruning a plurality of selected vectors […]; and 
retrains all binary SVM solutions using the joint list.

	Tang generally relates to support vector machine techniques (title and abstract) in artificial intelligence. Therefore, Tang is analogous for being in same field of endeavor as the claimed invention.
In particular, Tang teaches “wherein the SVM is a multiclass SVM” [Title: “Multiclass Reduced-Set Support Vector Machines”; abstract: “multiclass SVMs made up of several binary SVMs”; § 4, first paragraph: “Methods for solving multi-class problems using binary SVMs include one-vs-one, one-vs-all, error-correcting codes, directed acyclic graph, and pairwise coupling…Our proposed algorithm works with any of these methods, although in our experiments we focus on the most popular one-vs-one and one-vs-all.”].
Tang further teaches “wherein, to create the SVM, the processing circuitry: creates SVM solutions for binary classifications of a set of possible classifications, a binary classification separating input into one of two classes” [As noted above, the multiclass SVM in Tang comprises a plurality of “binary SVMs”, which may perform, for example, “one-vs-one” or “one-vs-all binary classifications” (as described in § 4, paragraph 1). A binary SVM performs classification separating input into one of two classes (i.e., “binary classification” as described in § 1, paragraph 2).] “combines reduced set vectors for all SVM solutions for binary classifications into a single joint list by pruning a plurality of selected vectors […];” [§ 4, algorithm steps at the bottom of the left column: “our proposed algorithm to reduce a multiclass SVM is: 1. Begin by creating a single reduced-set vector for each of the l binary SVMs independently. 2. Combine all reduced-set vectors into a single master list and retrain the βi and b for each binary SVM using all l reduced-set vectors.” The limitation of “by pruning a plurality of selected vectors” is met by the step of “creating a single reduced-set vector for each of the l binary SVMs independently,” because this step reduces the set of vectors by pruning unneeded vectors. Additionally, in step 3 of Tang’s algorithm, the operation of “share all reduced-set vectors” also reads on the instant limitation.] “retrains all binary SVM solutions using the joint list.” [§ 4 (right column): “(b) Share all reduced-set vectors and retrain βi and b for all binary SVMs again. See § 3.4: “after computing the reduced-set vectors, we recompute these coefficients so as to minimize the original SVM objective function” (first paragraph) and “retraining for βi usually results in significantly better performance for reduced-set SVMs, as will be seen in section 5. In addition, retraining is the key to our proposed multiclass method” (second-to-last paragraph). Additionally, in step 3 of Tang’s algorithm, the operation of “retrain” also reads on the instant limitation.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tavanaei and Burges with the teachings of Tang, particularly by modifying the creation of the SVM in combination of Tavanaei and Burges such that “the SVM is a multiclass SVM,” and “to create the SVM, the processing circuitry: creates SVM solutions for binary classifications of a set of possible classifications, a binary classification separating input into one of two classes;  combines reduced set vectors for all SVM solutions for binary classifications into a single joint list by pruning a plurality of selected vectors; and retrains all binary SVM solutions using the joint list.” The motivation would have been to create a SVM that solves a multiclass problem (i.e., to perform multiclass classification), as suggested by Tang (§ 1, paragraph 2: “to solve a multiclass problem”; note that “multiclass problem” refers to multiclass classification, such as classification into “k classes using l binary SVMs,” wherein the plurality of binary SVMs constitute a multiclass SVM (§ 4, second paragraph, first sentence)) and to do so using an approach that achieves results that are better than other multiclass reduced-set methods, as suggested by Tang (abstract, last sentence: “this new approach is consistently better than previous multiclass reduced-set methods, sometimes with a dramatic difference.”).  
The thus-far combination of references does not teach the remaining limitations of “wherein the pruning is performed iteratively until a performance metric is reached, wherein the performance metric is a ratio of detection to false positive, or a time-to-classification.”
Wang, in an analogous art, teaches “wherein the pruning is performed iteratively until a performance metric is reached.” Wang pertains to techniques for support vector machines (see abstract, first sentence), and is therefore in the same field of endeavor as the claimed invention.
In particular, Wang teaches “wherein the pruning is performed iteratively until a performance metric is reached” [Page 281, bottom half of right column: “Sparseness can also be imposed on LS-SVM with some pruning methods… After omitting the least important data from the training date set and re-estimating the LS-SVM model, sparseness can also be obtained. The pruning method looks as follows… (1) Train LS-SVM based on Npoints. (2) Remove a small amount of points (e.g. 5% of the set) with smallest values in the |αk| spectrum… (4) Go to (2), unless the user-defined performance index degrades.” Note that “Go to (2)” refers to the reiteration of the pruning method”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tavanaei, Burges, and Tang with the teachings of Wang by modifying the creation of the SVM such that “the pruning is performed iteratively until a performance metric is reached.” The motivation would have been to impose sparsity on the SVM, as suggested by Wang (part cited above: “Sparseness can also be imposed on LS-SVM with some pruning methods”).
	Simha, in an analogous art, teaches the remaining limitation of “wherein the performance metric is a ratio of detection to false positive, or a time-to-classification.” Simha generally relates to “mobile social network analytics” (abstract, first sentence), involving the use of artificial intelligence algorithms such as naïve bayesian classifiers ([0035]). Therefore, Simha is in the same field of endeavor as the claimed invention, namely analytical models.
	In particular Simha teaches “wherein the performance metric is a ratio of detection to false positive, or a time-to-classification” [[0036]: “At step 810, the social network analytics model is evaluated based on preset criteria (e.g., classification accuracy, true positive to false positive ratio, Lift and Decline effectiveness). At step 812, it is determined whether the social network analytics model has passed the preset criteria.” Note that “time-to-classification” is part of an alternate expression denoted by “or,” and this expression as a whole is already met.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tavanaei, Burges, Tang, and Wang with the teachings of Simha by implementing the performance metric to be “a ratio of detection to false positive,” in order to use a known criteria for evaluating a model, as suggested by Simha, [0036] (“the…model is evaluated based on preset criteria”).

As to claim 8, the combination of Tavanaei, Burges, Tang, Wang, and Simha teaches the system of claim 1, wherein one of several kernels is used in the retraining, wherein the several kernels are different types of kernels. [Tang, § 2, right column, first full paragraph, discloses several kernels that are different types of kernels, such as linear, polynomial, and Gaussian kernels. The kernel that is used in exemplary embodiments in Tang is a Gaussian kernel, as disclosed in § 5.1: “using the Gaussian kernel k(x,y)…”. Furthermore, Tang teaches the use of the kernel in retraining at § 3.4 (“Re-training on the Reduced Set”), last four paragraphs, which teaches that the kernel matrix Kxz or                         
                            
                                
                                    K
                                
                                ~
                            
                        
                     is used to perform retraining (“our proposed retraining method requires taking the inverse of the kernel matrix”). Note that these matrices are from the kernel function k, as stated in equation 15 and the text below equation 18 in § 3.4.] 

	As to claims 9 and 16, these claims are directed to a method comprising steps that are the same or substantially the same as the operations performed by the system of claims 1 and 8. Therefore, the rejections made to claims 1 and 8 is applied to claim 9 and 16. 
		
	As to claims 17 and 24, these claims are directed to a computer-readable medium for performing operations that are the same or substantially the same as the operations performed by the system of claims 1 and 8. Therefore, the rejections made to claims 1 and 8 is applied to claims 17 and 24, respectively. 
	Additionally, Tavanaei teaches the limitations of “at least one non-transitory computer-readable medium including executable computer program instructions” and “the computer program instructions, when executed by a machine, cause the machine to perform operations” because it is implicitly disclosed that the computer of Tavanaei (corresponding to the recited “machine”) includes a memory storing program instructions to perform the method disclosed in Tavanaei.

	As to claim 25, the combination of Tavanaei, Burges, Tang, Wang, and Simha teaches the system of claim 1, wherein, to prune vectors, the processing circuitry at least one of reduces a vector size or eliminates a vector with a low weighting factor. [Wang, page 281, bottom half of right column: “Sparseness can also be imposed on LS-SVM with some pruning methods. The simplest way is to plot the spectrum of the sorted |αk| values, from which the least significant sample for contribution to LS-SVM can be evaluated. After omitting the least important data from the training date set and re-estimating the LS-SVM model, sparseness can also be obtained. The pruning method looks as follows… (1) Train LS-SVM based on Npoints. (2) Remove a small amount of points (e.g. 5% of the set) with smallest values in the |αk| spectrum…” Note that αk are the Lagrange multipliers, which correspond to “weighing factors” in this context. See paragraph 60 of the instant application, which defines “α” as the support vector weights.] 

As to claim 26, the combination of Tavanaei, Burges, Tang, Wang, and Simha teaches the system of claim 1, wherein at least one technique of one-against-one or one-against-all is used for the binary classifications. [Tang, § 4, first paragraph: “Methods for solving multi-class problems using binary SVMs include one-vs-one, one-vs-all, error-correcting codes, directed acyclic graph, and pairwise coupling…Our proposed algorithm works with any of these methods, although in our experiments we focus on the most popular one-vs-one and one-vs-all.”]

As to claims 28-29, the further limitations recited in these claims are the same or substantially the same as those recited in claims 25-26. Therefore, the rejection made to claims 25-26 are applied to claims 28-29.

As to claims 31-32, the further limitations recited in these claims are the same or substantially the same as those recited in claims 25-26. Therefore, the rejection made to claims 25-26 are applied to claims 31-32.

2.	Claims 2, 10, 18, 27, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tavanaei in view of Burges, Tang, Wang, and Simha, and further in view of Bichler (US 2017/0200078 A1) and Coenen et al. (US 2014/0081895 A1) (“Coenen”).
As to claim 2, Tavanaei teaches the system of claim 1, wherein the first set of sensor data and the second set of sensor data are images encoded with pixels with (intensity) values, wherein the first frequency of spikes and the second frequency of spikes are related to the (intensity) values. [§ 2.2 (“Convolution”), paragraph 1: “The input image is represented by spike trains whose rates are determined by the normalized gray scale pixel intensities in the range (0, 1). The image is presented to the network for T = 20 ms divided into 1 ms time steps.” See also § 3.2, paragraph 1: “spike trains with rate of pixel intensity divided by 255 to obtain normalized intensities in the range (0, 1) for each of T = 20 time steps”; and paragraph 2: “Pixel intensity codes a neuron’s (one out of 144) spike rate. The maximum intensity (white) denotes 19 spikes and the minimum intensity (black) denotes 0 spikes emitted from the LIF neurons in the pooled feature maps”].
Tavanaei does not specifically teach the limitations of “luminance” values (Tavanaei instead mentions intensity values) and “inversely” related (Tavanaei instead teaches a proportional or positive relationship).
Bichler, in an analogous art, teaches “luminance” values. Bichler is in the field of artificial neural networks ([0001]) and generally pertains to data classification using neural networks ([0002]). Therefore, Bichler is analogous for being in the same field of endeavor as the claimed invention.
In particular, Bichler teaches sensor data [[0084]: “spikes can also originate directly from a sensor”] that is encoded with pixels with “luminance” values, as well as frequency of spikes that are related to the “luminance” values [[0083]: “In a frequency coding case, the frequency of the spikes, lying between fmin and fmax, is proportional to the absolute value of the signal to be coded. The sign of the spike determines the sign of the value of the signal to be coded. For example, considering an input matrix of the network corresponding to the luminance component of an image, normalized between 0 and 1, a white pixel (or coefficient of the matrix), coded by a value 1, will emit spikes at a frequency fmax, a black pixel, coded by a value 0, will emit spikes at a frequency fmin, while a grey pixel, coded by a value x, will emit spikes at a frequency f=fmin+x(fmax−fmin).” See also [0021]-[0022] and [0120] (“spike-coded input image”)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tavanaei, Burges, Tang, Wang, and Simha and the teachings of Bichler by modifying Tavanaei (as modified by the other references thus far) such that the images are encoded with pixels with “luminance” values and the frequency of spikes are related to the “luminance” values. The motivation would have been to represent an image encoded using luminance, which is a known and conventional type of component, as suggested by Bichler (see [0071]: “RGB, HSV, YUV components or any other conventional component of an image.”).
 Chakraborty, in an analogous art, suggests the limitation of “inversely” related. Chakraborty teaches a “method for image presentation by a vehicle driver assist module” (title). The method involves “machine learning of image content “ ([0071]). Thus, Chakraborty is in the same field of endeavor as the claimed invention.
In particular, Chakraborty suggests the limitation of spiking neuron outputs being “inversely related” [[0040]: “At block 210, received image data is inverted to form inverted image data. In one embodiment, inverting at block 210 includes pixel-wise inversion of entire frames of the image data. Inversion at block 210 and used herein relates to a color inversion of image frames, such that colors of image frames are inverted. By way of example, white pixels are inverted to become black, and black pixels of the frame are inverted to become white, etc. According to one embodiment, image data is inverted to better detect dark objects or surfaces.” [0041]: “At block 215, the image enhancement module performs a dehazing operation on the inverted image data.” In the context of the existing reference, this teaching suggests inverting the “sensor data” images before additional processing. As noted above, Tavanei/Bichler teaches a positive relationship between luminance and frequency, wherein white has a higher luminance than black, and is represented as a higher frequency (e.g., fmax as described in Bichler) than the frequency used to represent black. Therefore, Chakraborty’s teaching of inverting the image prior to further analysis would result in the “inversely related” relationship instead, wherein black (of original sensor data) would be inverted into white prior to frequency encoding, such that black of original sensor data would be represented with a higher frequency than white of original sensor data.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tavanaei, Burges, Tang, Wang, Simha, and Bichler with the teachings of Chakraborty by inverting the image prior to encoding the image using frequencies, such that that the first frequency of spikes and the second frequency of spikes are “inversely” related to the values. The motivation for doing so would have been to invert image data to better detect dark objects or surfaces, as suggested by Chakraborty, [0040] (“image data is inverted to better detect dark objects or surfaces”). 

	As to claims 10 and 18, the further limitations recited in these claims are the same or substantially the same as those recited in claim 2. Therefore, the rejection made to claim 2 is applied to claims 10 and 18.

As to claim 27, the combination of Tavanaei, Burges, Tang, Wang, Simha, Bichler, and Chakraborty teaches the system of claim 2, as set forth above. 
The further limitation of “wherein a luminance value equivalent to black has a frequency of ten hertz, and a luminance value equivalent to white has a frequency of ninety hertz” would have been obvious under the combination of references in view of the principle that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP § 244.05(II)(A) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955))), especially in consideration of the fact that “the presence of a known result-effective variable would be one… motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” MPEP § 244.05(II)(B). 
Here, Bichler discloses the general condition that luminance for white is encoded with a higher frequency (fmax) than the frequency used to encode luminance for black (fmin). See Bichler [0083]: “For example, considering an input matrix of the network corresponding to the luminance component of an image, normalized between 0 and 1, a white pixel (or coefficient of the matrix), coded by a value 1, will emit spikes at a frequency fmax, a black pixel, coded by a value 0, will emit spikes at a frequency fmin, while a grey pixel, coded by a value x, will emit spikes at a frequency f=fmin+x(fmax−fmin).” Since the general condition that luminance for white is encoded with a higher frequency (fmax) than the frequency used to encode luminance for black (fmin) is taught, the instant claim limitation would have been obvious as the discovery of optimum or workable ranges by routine experimentation. In particular, the instant claim is merely the discovery of particular values for fmax and fmin.
Furthermore, Bichler, [0083] teaches that “In a frequency coding case, the frequency of the spikes, lying between fmin and fmax, is proportional to the absolute value of the signal to be coded.” This and the other parts of the reference teaches that the frequency coding values are result-effective variable. Accordingly, under the principles of MPEP § 244.05(II)(B) cited above, there would have been motivation to reach workable values for these frequencies. 

As to claims 30 and 33, the further limitations recited in these claims are the same or substantially the same as those recited in claim 27. Therefore, the rejection made to claim 27 is applied to claims 30 and 33.

3.	Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tavanaei in view of Burges, Tang, Wang, and Simha, and further in view of Li et al., “Adaptive simplification of solution for support vector machine,” Pattern Recognition, vol. 40, no. 3, pp. 972–980, Mar. 2007 (“Li”).
As to claim 7, the combination of Tavanaei in view of Burges, Tang, Wang, and Simha teaches the system of claim 1, but does not explicitly teach the further limitations of “wherein original support vectors for each SVM solution for binary classifications are also included in the joint list.”
Li, in an analogous art, teaches the above limitation. Li generally relates to methods for simplifying support vector machines for machine learning (see title and abstract, paragraph 2).  Therefore, Li analogous for being in the same field of endeavor as the claimed invention. 
In particular, Li teaches “wherein original support vectors for each SVM solution for binary classifications are also included in the joint list.” [Abstract: “we proposed an adaptive algorithm named feature vectors selection (FVS) to select the feature vectors from the support vector solutions.” See § 3.4 for details on the algorithm: “The process of FVS is a greedy iterative algorithm. When selecting the first feature vector, we look for the samples that gives the minimum δF. In each iteration, (21) is used to estimate the performance of the current feature set and (22) is used to select the next best candidate feature vector.” Note that in Li, the term “feature vectors” refers to a subset of the original support vectors that serves as a reduced set (see § 3.4, paragraphs preceding equation 14, which teaches that the selected feature vectors xFj are a subset of support vectors xi), wherein the number of selected feature vectors is less than the number of original support vectors (§ 3.2, last paragraph: “number of feature vectors is often far less than of support vectors”). Additionally, the parameter of δ refers to the approximation error between the feature vector set (i.e., the reduced vector set) and the original vector set (see equation 15 and subsequent paragraph).] 
As noted above, the method in Li starts from an empty set and iteratively adds a support vector from the original set that is expected to make the largest decrease in the approximation error in order to form a reduced-size set. Therefore, Li teaches that original support vectors may be added to decrease approximation error.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tavanaei in view of Burges, Tang, Wang, and Simha with the teachings of Li by modifying the joint list such that original support vectors for each SVM solution for binary classifications are also included in the joint list, in order to utilize a support vector that decreases approximation error, as suggested by Li (see § 3.4, quoted above).

As to claim 15, the further limitations recited in this claim are the same or substantially the same as those recited in claim 7. Therefore, the rejection made to claim 7 is applied to claim 15.

As to claim 23, the further limitations recited this claim are the same or substantially the same as those recited in claim 7. Therefore, the rejection made to claim 7 is applied to claim 23.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references depict the state of the art.

Habib et al., “Support Vector Reduction in SVM Algorithm for Abrupt Change Detection in Remote Sensing,” IEEE Geoscience and Remote Sensing Letters, Vol. 6, No. 3, July 2009 teaches reducing (pruning) SVMs and classification time. See, e.g., § 1, paragraph 2: “This letter focuses on the decrease of the classification time.” The pruning methods include pruning based on low weights/Lagrange multipliers. 
X. Liang, “An Effective Method of Pruning Support Vector Machine Classifiers,” IEEE Transactions on Neural Networks, Vol. 21, No. 1, January 2010 teaches iterative pruning methods for SVMs.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124